Case 20-72892-sms   Doc 23   Filed 03/11/21 Entered 03/11/21 17:07:17   Desc Main
                             Document     Page 1 of 9
Case 20-72892-sms   Doc 23   Filed 03/11/21 Entered 03/11/21 17:07:17   Desc Main
                             Document     Page 2 of 9
Case 20-72892-sms   Doc 23   Filed 03/11/21 Entered 03/11/21 17:07:17   Desc Main
                             Document     Page 3 of 9
Case 20-72892-sms   Doc 23   Filed 03/11/21 Entered 03/11/21 17:07:17   Desc Main
                             Document     Page 4 of 9
Case 20-72892-sms   Doc 23   Filed 03/11/21 Entered 03/11/21 17:07:17   Desc Main
                             Document     Page 5 of 9
        Case 20-72892-sms     Doc 23   Filed 03/11/21 Entered 03/11/21 17:07:17   Desc Main
                                       Document     Page 6 of 9




Sherly Marcellus, Bankruptcy Supervisor
                                                                    02/24/2021
Case 20-72892-sms   Doc 23   Filed 03/11/21 Entered 03/11/21 17:07:17   Desc Main
                             Document     Page 7 of 9
Case 20-72892-sms   Doc 23   Filed 03/11/21 Entered 03/11/21 17:07:17   Desc Main
                             Document     Page 8 of 9
Case 20-72892-sms   Doc 23   Filed 03/11/21 Entered 03/11/21 17:07:17   Desc Main
                             Document     Page 9 of 9
